Exhibit 10.1



Graphic [tmb-20200630xex10d1001.jpg]

December 20, 2018



Brian Foster

Palos Verdes Estates, CA

Dear Brian,

On behalf of MobileIron, Inc. (the “Company”), I am pleased to offer you the
full-time position of Senior Vice President of Product Management. Speaking for
myself, as well as the other members of the Company’s management team, we are
all very impressed with your credentials and we look forward to your future
success in this position.



The terms of your new full-time position with the Company are as set forth
below:



1.Position.




(a)Your position will be Senior Vice President, Product Management, working out
of our Mountain View, CA headquarters. You will report to the Chief Executive
Officer. The company acknowledges that you will commute from Palos Verdes
Estates, CA to our Mountain View, CA HQ for this assignment. Details of commute
benefits are outlined in section 11.



(b)You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.



2.Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on January 2,
2019.



3.Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.



--------------------------------------------------------------------------------

4.Compensation.





a)Base Salary: You will be paid at the rate of $30,416.67 per month (which is
equivalent to $365,000.00 on an annualized basis), less payroll deductions and
withholdings (the “Base Salary”), payable pursuant to the Company’s regular
payroll practices. The Base Salary will be reviewed annually as part of the
Company’s normal salary review process.

b)Annual Bonus: You will be eligible to participate in the Company’s executive
bonus plan where your target bonus will be 45% of your base salary.



5.New Hire Stock Option and RSU Grant.



In connection with the commencement of your employment, the compensation
committee of the board of directors will grant an option to purchase 125,000
shares (“Option Shares”) of Common Stock of the Company and will grant 310,000
MobileIron restricted stock units (“MobileIron RSU’s”).



The Option Shares will have an exercise price equal to the fair market value on
the date of the grant. The Option Shares will vest at the rate of 25% of the
shares on the twelve (12) month anniversary of your Vesting Commencement Date
(as defined in your Stock Option Agreement, which date will be your Start Date,
as defined above) and the remaining Option Shares will vest monthly thereafter
at the rate of 1/48 of the total number of the Option Shares per month, until
either your Option Shares are fully vested or your employment ends, whichever
occurs first. In the event that you are terminated by the Company, other than
for Cause, after the end of the initial six-month period following your start
date and before the 12 month anniversary of your Start Date, the Option Shares
vesting shall be revised so that 12.5% of the shares vest as of the end of such
six- month period, and the remaining Option Shares vest monthly thereafter at
the rate of 1/48 of the total number of Option Shares per month through the
termination date.



The MobileIron RSUs will vest ratably over four years as follows: (i) 25% of the
total number of MobileIron RSUs will vest on the Quarterly Vesting Date (see
below) that is in the same calendar quarter as the one year anniversary of your
employment start date, and (ii) the remaining MobileIron RSUs will vest ratably
with 6.25% of the total RSUs vesting on each subsequent Quarterly Vesting Date,
until the MobileIron RSUs are totally vested, subject to your continued
employment on each such Quarterly Vesting Date. The Quarterly Vesting Dates are
February 20, May 20, August 20, and November 20 of each year. The MobileIron
RSU’s will be subject to the terms of the Company’s 2014 Equity Incentive Plan
and the MobileIron RSU Award Agreement, as applicable, between you and the
Company.





6.Benefits.




(a)Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other Company
employees, subject to any eligibility requirements imposed by such plans.



(b)Vacation; Sick Leave. You will be entitled to paid time off according to the
Company’s standard policies.



7.Confidential Information and Invention Assignment Agreement / Employee
Handbook. Your acceptance of this offer and commencement of employment with the
Company is contingent upon your

--------------------------------------------------------------------------------

execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date. As a Company employee, you will be expected to abide
by Company rules and policies, and acknowledge in writing that you have read the
Company’s Employee Handbook.



8.At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause or advance notice.



9.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.



10.Background check . This offer is contingent upon a background check
clearance.




11.Commute Expenses. The company will reimburse you for reasonable out-of-pocket
expenses incurred in connection with your commute to Mountain View, CA from
Palos Verdes Estates, CA. Meals and entertainment-related expenses that are not
incurred in furtherance or in connection with the performance of your duties
hereunder will not be reimbursed. Your right to reimbursement is subject to
timely submission of appropriate documentary evidence of expenses incurred in
accordance with the Company’s reimbursement policies in effect from time to
time. Any reimbursements will be paid to you within 30 days after the date you
submit receipts for the expenses, provided that you submit those receipts within
45 days after you incur the expense. The company will fully gross up for all
federal, state, and local taxes, associated with commute travel and lodging.






12.Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, or your employment, or the
termination of your employment, including but not limited to all statutory
claims, shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted by Judicial
Arbitration and Mediation Services Inc. (“JAMS”) under the then applicable JAMS
rules, which can be found at the following web address:
(http://www.jamsadr.com/rulesclauses). A hard copy of the rules will be provided
to you upon request.



By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by you or the Company, must be brought in an
individual capacity, and shall not be

--------------------------------------------------------------------------------

brought as a plaintiff (or claimant) or class member in any purported class or
representative proceeding,



--------------------------------------------------------------------------------

nor joined or consolidated with the claims of any other person or entity. The
Arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding.



The Company acknowledges that you will have the right to be represented by legal
counsel at any arbitration proceeding. The Arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award; and (c) be authorized to award any or
all remedies that you or the Company would be entitled to seek in a court of
law. The Company shall pay all JAMS’ arbitration fees in excess of the amount of
court fees that would be required of you if the dispute were decided in a court
of law.



Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.





13.Entire Agreement. This letter, together with the Confidentiality Agreement,
sets forth the entire agreement and understanding between you and the Company
with respect to your employment and supersedes all prior agreements and promises
made to you by anyone, whether oral or written. This letter (and your employment
at will status) may not be modified or amended except by a written agreement,
signed by an officer of the Company, although the Company reserves the right to
modify unilaterally your work location, compensation, benefits, job title and
duties, and reporting relationships. This letter will be governed by the laws of
the State of California without regard to its conflict of laws provision.



We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.



Sincerely,

MobileIron, Inc.



/s/ Jared J. Lucas

Signature

Jared J. Lucas, Chief People Officer

Printed Name and Title

12/20/2018



ACCEPTED AND AGREED:



/s/ Brian Foster

Employee Signature

Brian Foster

12/20/2018



January 2, 2019







--------------------------------------------------------------------------------

Attachment A:



CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT



As a condition of my becoming employed (or my employment being continued) by
MobileIron, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment relationship with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:



1.Employment Relationship. I understand and acknowledge that this Agreement does
not alter, amend or expand upon (i) any rights I may have to continue in the
employ of, or (ii) the duration of my employment relationship with, the Company
under any existing agreements between the Company and me or under applicable
law. Any employment relationship between the Company and me, whether commenced
prior to or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”




2.At-Will Relationship. I understand and acknowledge that the Relationship is
and shall continue to be at- will, meaning that either I or the Company may
terminate the Relationship at any time and for any reason, with or without cause
or advance notice.



3.Confidential Information.




(a)Company Information. I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing
information, licenses, financial information, budgets, information regarding the
skills and compensation of the Company’s employees, contractors, and any other
service providers of the Company or other business information disclosed to me
by the Company either directly or indirectly in writing, orally or by drawings
or observation of parts or equipment or created by me during the Relationship,
whether or not during working hours. I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.



(b)Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Company has not breached and will not breach any
agreement with any former employer or other party, including any agreement to
keep in confidence proprietary information, knowledge or data acquired by me
prior or subsequent to the commencement of the Relationship, and I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any current or former client or
employer or any other party. I will not induce the Company to use any
inventions, confidential or non-



--------------------------------------------------------------------------------

public proprietary information, or material belonging to any current or former
client or employer or any other party.



(c)Third Party Information. I recognize that the Company has received and in the
future will receive confidential or proprietary information from third parties
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. I agree to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such third party.



4.Inventions.




(a)Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of the Relationship, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.



(b)Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the Relationship (collectively referred to as “Inventions”), except as provided
in Section 4(e) below. I further acknowledge that all Inventions which are made
by me (solely or jointly with others) within the scope of and during the
Relationship are “works made for hire” (to the greatest extent permitted by
applicable law) and are compensated by my salary, unless regulated otherwise by
the mandatory law of the state of California. Any assignment of Inventions (and
all intellectual property rights with respect thereto) hereunder includes an
assignment of all moral rights. To the extent such moral rights cannot be
assigned to the Company and to the extent the following is allowed by the laws
in any country where moral rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such moral rights, and all claims and
causes of action of any kind against the Company or related to the Company’s
customers, with respect to such rights. I further acknowledge and agree that
neither my successors-in-interest nor legal heirs retain any moral rights in any
Inventions (and any intellectual property rights with respect thereto).



(c)Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the Relationship. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, laboratory notebooks, and
any other format. The records will be available to and remain the sole property
of the Company at all times. I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company policy
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the Company’s business. I agree to return all such
records (including any copies thereof) to the Company at the time of termination
of the Relationship as provided for in Section 5.



--------------------------------------------------------------------------------

(d)Patent and Copyright Rights. I agree to assist the Company, or its designee,
at its expense, in every proper way to secure the Company’s, or its designee’s,
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company or its designee
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordation’s, and all other
instruments which the Company or its designee shall deem necessary in order to
apply for, obtain, maintain and transfer such rights, or if not transferable,
waive such rights, and in order to assign and convey to the Company or its
designee, and any successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents, copyright, mask
works or other registrations covering Inventions or original works of authorship
assigned to the Company or its designee as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent, copyright or other registrations thereon with the same legal
force and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company or its designee any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company or such designee.



(e)Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.



5.Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored company files, e-mail messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I agree that, at the time of
termination of the Relationship, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me pursuant to the Relationship or otherwise
belonging to the Company, its successors or assigns. In the event of the
termination of the Relationship, I agree to sign and deliver the “Termination
Certification” attached hereto as Exhibit B; however, my failure to sign and
deliver the Termination Certificate shall in no way diminish my continuing
obligations under this Agreement.



6.Notification to Other Parties.




(a)Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.



(b)Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship

--------------------------------------------------------------------------------

commences after the effective date of this Agreement, about my rights and
obligations under this Agreement



--------------------------------------------------------------------------------

7.Solicitation of Employees, Consultants and Other Parties; Noncompetition.




(a)Nonsolicitation. I agree that during the Relationship and for a period of
twenty-four (24) months immediately following the termination of the
Relationship for any reason I shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees or consultants to
terminate their relationship with the Company, or attempt to solicit, induce,
recruit, encourage or take away employees or consultants of the Company, either
for myself or for any other person or entity.



(b)Confidential Information. I agree that during the Relationship and at any
time following termination of the Relationship for any reason, I shall not use
any Confidential Information of the Company to attempt to negatively influence
any of the Company’s clients or customers from purchasing Company products or
services, or to solicit or influence or attempt to influence any client,
customer or other person either directly or indirectly, to direct his or its
purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.





8.Representations and Covenants.




(a)Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.



(b)Conflicts. I represent that my performance of all the terms of this Agreement
does not and will not breach any agreement I have entered into, or will enter
into with any third party, including without limitation any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to commencement of my Relationship with the Company. I agree not to enter
into any written or oral agreement that conflicts with the provisions of this
Agreement.



(c)Voluntary Execution. I certify and acknowledge that I have carefully read all
of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.



9.General Provisions.




(a)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington DC
without giving effect to the principles of conflict of laws.



(b)Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.



(c)Severability. If one or more of the provisions in this Agreement are deemed
void or unenforceable then the remaining provisions will continue in full force
and effect. Moreover, any court which interprets or enforces this Agreement
shall have the authority to modify any provisions hereunder to the extent
necessary to ensure that such provisions are enforceable under governing law.



(d)Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its

--------------------------------------------------------------------------------

successors, and it assigns.



--------------------------------------------------------------------------------

(e)Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.



(f)Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek extraordinary relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and in addition to and
without prejudice to any other rights or remedies that the Company may have for
a breach of this Agreement.



(g)ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.



[Signature Page Follows]



The parties have executed this Agreement on the respective dates set forth
below:





COMPANY:

EMPLOYEE:

Jared J. Lucas, Chief People Officer

Brian Foster

Printed Name and Title







/s/ Jared J. Lucas

/s/ Brian Foster

Signature

Signature





12/20/2018

12/20/2018





401 East Middlefield Road



Mountain View, CA 94043



Address



















--------------------------------------------------------------------------------

EXHIBIT A



LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP EXCLUDED UNDER SECTION 4





Title Date

Identifying Number or Brief Description



































































X No inventions or improvements

Additional Sheets Attached

Signature of Employee/Consultant: /s/ Brian Foster Print Name of
Employee/Consultant: Brian Foster



Date: 12/20/2018



--------------------------------------------------------------------------------

EXHIBIT B



TERMINATION CERTIFICATION



This is to certify that I do not have in my possession, nor have I failed to
return, any Confidential Information, as defined in the Company’s Confidential
Information and Invention Assignment Agreement signed by me, including but not
limited to, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to MobileIron,
Inc., its subsidiaries, affiliates, successors or assigns (together the
“Company”).



I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.





Date:    DO NOT DATE





DO NOT SIGN

(Employee’s Signature)





DO NOT COMPLETE

(Type/Print Employee’s Name)



--------------------------------------------------------------------------------

MOBILEIRON, INC. SEVERANCE BENEFIT PLAN



--------------------------------------------------------------------------------

To: Brian Foster

MOBILEIRON, INC. SEVERANCE BENEFIT PLAN PARTICIPATION NOTICE





You have been designated as eligible to be a Participant in the MobileIron, Inc.
Severance Benefit Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan document and this Participation Notice, which
together constitute the Summary Plan Description for the Plan.



The table below designates the benefits you are eligible to receive pursuant to
the Plan.



Salary Continuation

Maximum Duration of COBRA Payment Period

Percentage of Outstanding Equity Awards That Will Accelerate

Qualifying Termination that is NOT a Change in Control Termination

6 months of your

Monthly Base Salary

6 months

0%

Qualifying Termination that is a Change in Control Termination

12 months of your Monthly Base Salary

12 months

100%



In addition to other terms defined in the Plan document, the definitions on
Attachment A to this Participation Notice are used to define the benefits to
which you are entitled under the Plan.



By accepting participation in the Plan, you represent that you have either
consulted your personal tax or financial planning advisor about the tax
consequences of your participation in the Plan, or you have knowingly declined
to do so.



Please return to the Company a copy of this Participation Notice signed by you
and retain a copy of this Participation Notice, along with the Plan document,
for your records.



/s/ Brian Foster

(Signature)



Brian Foster

(Print Name)



12/20/2018

(Date)







--------------------------------------------------------------------------------

ATTACHMENT A - DEFINITIONS





“Monthly Base Salary” means the Participant’s monthly base salary in effect
immediately prior to date of the Qualifying Termination, ignoring any reduction
that forms the basis for Constructive Termination.

“Salary Continuation” The Company shall continue to pay the Participant, as
severance, the Participant’s Monthly Base Salary for the number of months set
forth in the Participant’s Participation Notice in accordance with the Company’s
standard payroll practices and subject to standard payroll deductions and
withholdings, provided that, if the Qualifying Termination is not a Change in
Control Termination, such payments shall cease if the Participant commences
employment with another employer.



“Qualifying Termination” means a Change in Control Termination or any other
Involuntary Termination Without Cause.



“Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs within the
period starting three months prior to a Change in Control and ending on the
first anniversary of the Change in Control.



“Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability, or Cause.



“Cause” means any of the following events: (i) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company;
(ii) willful breach of any obligation under any written agreement with the
Company that is not cured within 30 days of written notice to the Participant;
(iii) Participant’s deliberate violation of a Company policy, or commission of
any felony or any act of fraud, embezzlement, dishonesty or any other willful
misconduct, that has caused or is reasonably expected to result in material
injury to the Company; or (iv) material unauthorized use, disclosure or
misappropriation by Participant of any proprietary information, trade secret or
other asset of the Company or entrusted to the Company by a third party.



“Constructive Termination” means the Participant resigns (resulting in a
Separation from Service) because one of the following events or actions is
undertaken without the Participant’s written consent:



(i)a reduction of more than 20% or more in the Participant’s annual base salary
(unless pursuant to a salary reduction program applicable to all similarly
situated employees);

(i) a non-temporary relocation of the Participant’s business office to a
location that increases the Participant’s one-way commute by more than 50 miles
from the primary location at which the Participant performed duties at the time
of Constructive Termination; or

(iii) a material breach by the Company or any successor entity of the Plan or
any employment agreement between the Company and the Participant.



--------------------------------------------------------------------------------

An event or action will not give the Participant grounds for Constructive
Termination unless (A) the Participant gives the Company written notice within
30 days after the initial existence of the event or action that the Participant
intends to resign in a Constructive Termination due to such event or action; (B)
the event or action is not reasonably cured by the Company within 30 days after
the Company receives written notice from the Participant; and (C) the
Participant’s Separation from Service occurs within 90 days after the end of the
cure period



--------------------------------------------------------------------------------

MOBILEIRON, INC. SEVERANCE BENEFIT PLAN


1.INTRODUCTION. This MobileIron, Inc. Severance Benefit Plan (the “Plan”) is
established by MobileIron, Inc. (the “Company”) on April 28, 2015 (the
“Effective Date”). The Plan provides for severance and change in control
benefits to selected U.S. employees of the Company who are designated as
participants in the Plan. This document, together with the Participation Notice,
constitutes the Summary Plan Description for the Plan.



2.PAYMENTS & BENEFITS.



(a)If there is a Qualifying Termination and the Participant signs a Release
within 45 days following the Qualifying Termination and does not revoke the
Release as permitted by law, the Company will provide the following payments and
benefits, subject to the terms of the Plan, on the 60th day following the
Qualifying Termination:




(i)Salary Continuation. The Company shall continue to pay the Participant, as
severance, the Participant’s Monthly Base Salary for the number of months set
forth in the Participant’s Participation Notice in accordance with the Company’s
standard payroll practices and subject to standard payroll deductions and
withholdings, provided that, if the Qualifying Termination is not a Change in
Control Termination, such payments shall cease if the Participant commences
employment with another employer. On the 60th day following the Qualifying
Termination, the Company will make the first payment under this paragraph equal
to the aggregate amount of payments that the Company would have paid through
such date had such payments commenced on the date of the Qualifying Termination,
with the balance of the payments paid thereafter based on the original schedule.
If the Qualifying Termination is not a Change in Control Termination, and the
Participant commences employment with another employer at a time when cash
severance is being paid under this Section 2(a)(i) of the Plan, the Participant
must immediately notify the Company of such event.



(ii)Health Insurance Premiums. If the Participant timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), the Company will pay
the full amount of the Participant’s COBRA premiums, or will provide coverage
under the Company’s self-funded broad based health insurance plans, on behalf of
the Participant, including coverage for the Participant’s eligible dependents,
in any such case as and when such premiums or coverage amounts would be due if
paid for by the Participant, until the earliest to occur of (i) the end of the
number of months set forth in the Participant’s Participation Notice, (ii) the
expiration of the Participant’s eligibility for the continuation coverage under
COBRA, and (iii) the date when the Participant becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the date of the Qualifying
Termination through the earliest to occur of the dates set forth in clause (i)
through (iii), the “COBRA Payment Period”). These payments will be subject to
applicable tax withholdings, including as necessary to avoid a violation of, or
penalties under, the nondiscrimination rules of Section 105(h)(2) of the Code or
any statute or regulation of similar effect (including, without limitation, the
2010 Patient



--------------------------------------------------------------------------------

Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act). On the 60th day following the Qualifying
Termination, the Company will make the first payment under this paragraph equal
to the aggregate amount of payments that the Company would have paid through
such date had such payments commenced on the date of the Qualifying Termination,
with the balance of the payments paid thereafter on the original schedule. In
all cases, if the Participant becomes eligible for coverage under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Payment Period, the Participant must immediately notify the Company of
such event, and all payments and obligations under this paragraph will cease.
Any insurance premiums that are paid by the Company will not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.



(iii)Accelerated Vesting. Each of the Participant’s then outstanding and
unvested compensatory equity awards will vest, and, as applicable, become
exercisable, effective as of immediately prior to the Qualifying Termination, as
to the percentage of unvested shares per equity award specified in the
Participant’s Participation Notice.



3.PARTICIPATION. The Plan Administrator will select the Participants and will
deliver a notice to each Participant, substantially in the form attached hereto
as the “Participation Notice”, informing the employee that he or she is eligible
to participate in the Plan. Each employee of the Company who receives a
Participation Notice and timely returns a signed copy of the Participation
Notice to the Company is a “Participant” in the Plan.



4.EXCEPTIONS TO ELIGIBILITY FOR BENEFITS; TERMINATION AND/OR RECOUPMENT OF

BENEFITS



(a)Exceptions to Benefits. Notwithstanding anything to the contrary herein, a
Participant will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances:



(i)The Participant has not entered into the Company’s standard form of
Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”).



(ii)The Participant has failed to return all Company Property within 10 days
after receiving written notice from the Company asking for the return of some or
all Company Property. For this purpose, “Company Property” means all material
paper and electronic Company documents (and all copies thereof) created and/or
received by the Participant during the Participant’s period of employment with
the Company and other material Company materialsand property that the
Participant has in the Participant’s possession or control, including, without
limitation, materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof, in whole
or in part). As a condition to receiving benefits under the Plan, a Participant
must not make or retain copies, reproductions or summaries of any such Company
documents, materials or property. However, a Participant is not required to
return the Participant’s personal copies of documents evidencing the
Participant’s hire,



--------------------------------------------------------------------------------

termination, compensation, benefits and stock options and any other
documentation received as a stockholder of the Company.



(b)Termination and/or Recoupment of Benefits.

A Participant’s right to receive benefits under the Plan will terminate
immediately if, at any time prior to or during the period for which the
Participant is receiving benefits under the Plan, the Participant, without the
prior written approval of the Plan Administrator, (1) willfully breaches a
material provision of the Confidentiality Agreement and/or any obligations of
confidentiality, non- solicitation, non-disparagement, no conflicts or
non-competition set forth in the Participant’s employment agreement, offer
letter or under applicable law; (2) encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees; or (3) induces any
of the Company’s then current clients, customers, suppliers, vendors,
distributors, licensors, licensees, or other third party to terminate their
existing business relationship with the Company or interferes in any other
adverse manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee, or other third party. Further, during the period for which the
Participant is receiving benefits under the Plan, the Participant agrees to
voluntarily cooperate with the Company by making himself or herself reasonably
available without further compensation to assist with any threatened or pending
litigation against the Company and any pending patent applications and if a
Participant fails to do so, his or her benefits under the Plan will terminate
immediately.




5.CONDITIONS AND LIMITATIONS ON BENEFITS.



(a)Prior Agreements. By accepting participation in the Plan, the Participant
irrevocably waives the Participant’s rights to any severance benefits (including
vesting acceleration) that would be paid on a Qualifying Termination, including
in connection with a Change in Control, under any offer letter, employment
agreement or other policy, plan or commitment, whether written or otherwise,
with the Company that is in effect on the date the Participant signs the
Participation Notice. The payments pursuant to the Plan are in addition to, and
not in lieu of, any accrued but unpaid salary, bonuses or employee welfare
benefits to which a Participant is entitled for the period ending with the
Participant’s Qualifying Termination.



(b)Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.



(c)Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of the Participant’s Qualifying Termination, the Company
reserves the right to offset the payment of any benefits under the Plan by the
amount of such indebtedness. Such offset will be made in accordance with all
applicable laws. The Participant’s execution of the Participation Notice
constitutes knowing written consent to the foregoing.



--------------------------------------------------------------------------------

(d)Parachute Payments. This section explains what happens if any payments or
benefits owed under the Plan are deemed to be “parachute payments” that would be
subject to excise tax under the Code. Except as otherwise expressly provided in
a written agreement between a Participant and the Company, if any payment or
benefit the Participant would receive in connection with a Change in Control
from the Company or otherwise (a “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either

(A) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (B) the largest portion, up to and
including the total, of the Payment, whichever amount (clause (A) or (B)), after
taking into account all applicable federal, state, provincial, foreign, and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Participant’s receipt, on an
after-tax basis, of the greatest economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, clause (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In the event that acceleration of vesting of equity
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of equity award (i.e., earliest granted equity awards are
cancelled last).



6.TAX MATTERS.



(a)Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.



(b)Tax Advice. By becoming a Participant in the Plan, the Participant agrees to
review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) will be responsible for the
Participant’s own tax liability that may arise as a result of becoming a
Participant in the Plan.



(c)Application of Code Section 409A. This section explains how certain Plan
provisions will be interpreted and applied in effort to avoid excise tax under
the deferred compensation provisions of the Code. It is intended that all of the
benefits provided under the Plan satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will be construed to the
greatest extent possible as consistent with those provisions. To the extent not
so exempt, the Plan (and any definitions in

--------------------------------------------------------------------------------

the Plan) will be construed in a manner that complies with Section 409A, and
incorporates by reference all required definitions and payment terms. For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), a Participant’s right to
receive any installment payments under the Plan will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
under the Plan will at all times be considered a separate and distinct payment.
If any of the payments upon a Separation from Service provided under the Plan
(or under any other arrangement with the Participant) constitute “deferred
compensation” under Section 409A and if the Participant is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
at the time of the Participant’s Separation from Service, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments upon a Separation
from Service will be delayed as follows: on the earlier to occur of (i) the date
that is six months and one day after the effective date of the Participant’s
Separation from Service, and (ii) the date of the Participant’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company will (A) pay to
the Participant a lump sum amount equal to the sum of the payments upon
Separation from Service that the Participant would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payments had
not been delayed pursuant to this paragraph, and (B) commence paying the balance
of the payments in accordance with the applicable payment schedules set forth
above. No interest will be due on any amounts so deferred.



7.CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason,” Constructive Termination, or any similar term under any plan
of or agreement with the Company.




8.RIGHT TO INTERPRET PLAN; AMENDMENT ANDTERMINATION.



(a)Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to administer, construe and interpret the Plan and to
decide any and all questions arising in connection with the operation of the
Plan.



(b)Amendment or Termination. The Plan Administrator reserves the right to amend
or terminate the Plan, any Participation Notice issued pursuant to the Plan or
the benefits provided hereunder at any time. Unless terminated sooner by the
Plan Administrator, the Plan shall automatically terminate immediately following
the day before the third anniversary of the date the Plan is adopted by the
Board. No such amendment or termination will apply to any Participant who would
be adversely affected by such amendment or termination unless such Participant
consents in writing to such amendment or termination. Any action amending or
terminating the Plan or any Participation Notice will be in writing and executed
by a duly authorized officer of the Company and approved by the Plan
Administrator.




9.NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give any
employee or other person any right to be retained in the employ of the Company,
or (ii) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without Cause, which right is hereby reserved.

--------------------------------------------------------------------------------

10.DEFINITIONS. For purposes of the Plan, certain terms are defined as set forth
in Attachment A to the form of Participation Notice, and the following terms are
defined as follows:



(a)“Change in Control” shall have the meaning set forth in Section 13(h) of the
Company’s 2014 Equity Incentive Plan as of the Effective Date.



(b)“Code” means the Internal Revenue Code of 1986, as amended.



(c)“Common Stock” means the common stock of the Company.



(d)“Plan Administrator” means the Board of Directors of the Company (the
“Board”) or any committee of the Board duly authorized to administer the Plan.
The Plan Administrator may, but is not required to be, the Compensation
Committee of the Board. The Board may at any time administer the Plan, in whole
or in part, notwithstanding that the Board has previously appointed a committee
to act as the Plan Administrator.



(e)“Release” means a general waiver and release substantially in the forms
attached hereto as EXHIBIT A, which forms may be modified by the Plan
Administrator or a designee of the Plan Administrator, in its sole discretion,
to comply with applicable law and/or to incorporate the terms into a separation
agreement or other written agreement with the Participant.




(f)“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.



11.LEGAL CONSTRUCTION. The Plan will be governed by and construed under the laws
of the State of California (without regard to principles of conflict of laws),
except to the extent preempted by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).



12.CLAIMS, INQUIRIES AND APPEALS.



(a)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
the applicant’s authorized representative). The Plan Administrator is set forth
below.




(b)Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:





(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is;

(3)a description of any additional information or material that the Plan;
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in

--------------------------------------------------------------------------------

Section 13(d).



The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90-day period.



The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.



(c)Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
60 days after the application is denied. A request for a review will be in
writing and will be addressed to:



MobileIron, Inc.

Attn: General Counsel

415 East Middlefield Road Mountain View, CA 94043



A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or the applicant’s representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
the applicant’s claim. The applicant (or the applicant’s representative) will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the applicant’s claim.
The review will take into account all comments, documents, records and other
information submitted by the applicant (or the applicant’s representative)
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



(d)Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its



--------------------------------------------------------------------------------

decision on the review. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event that
the Plan Administrator confirms the denial of the application for benefits, in
whole or in part, the notice will set forth, in a manner designed to be
understood by the applicant, the following:



(1)the specific reason or reasons for the denial;



(2)references to the specific Plan provisions upon which the denial is

based;



(3)a statement that the applicant is entitled to receive, upon request and

free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and



(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.




(e)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.



(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Plan Administrator that the application is denied, (iii) has filed a written
request for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified that the Plan Administrator has
denied the appeal. Notwithstanding the foregoing, if the Plan Administrator does
not respond to an applicant’s claim or appeal within the relevant time limits,
the applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.



13.BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be paid
by the Company. The Plan will be unfunded, and benefits hereunder will be paid
only from the general assets of the Company.



14.OTHER PLAN INFORMATION.



(a)Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 26-0866846.



(b)Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.



(c)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:



--------------------------------------------------------------------------------

MobileIron, Inc.

Attn: General Counsel

415 East Middlefield Road Mountain View, CA 94043



(d)Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is the
Company, and the “Plan Administrator” of the Plan is as set forth in Section
10(d) of the Plan. All notices and requests should be directed to:



MobileIron, Inc.

Attn: General Counsel

415 East Middlefield Road Mountain View, CA 94043



The telephone number for the Plan Sponsor and Plan Administrator is (650)
919-8100. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.



15.STATEMENT OF ERISA RIGHTS.



Participants in the Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA.
Participants in the Plan are considered participants in the Plan for the
purposes of this paragraph and, under ERISA, such Participants are entitled to:



Receive Information About Your Plan and Benefits



(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;



(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and



(c)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.



Prudent Actions By Plan Fiduciaries



In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Participants and other Plan
Participants and beneficiaries. No one, including the Participant’s employer,
union or any other person, may fire a Participant or otherwise discriminate
against a Participant in any



--------------------------------------------------------------------------------

way to prevent a Participant from obtaining a Plan benefit or exercising a
Participant’s rights under ERISA.



Enforcement of Participant Rights

If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in
part, the Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.



Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if the Participant requests a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within 30
days, the Participant may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay the
Participant up to $110 a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.



If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.



If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a federal court. The court will decide who
should pay court costs and legal fees. If the Participant is successful, the
court may order the person the Participant has sued to pay these costs and fees.
If the Participant loses, the court may order the Participant to pay these costs
and fees, for example, if it finds the Participant’s claim is frivolous.



Assistance With Participant Questions



If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If the Participant have any questions about this
statement or about the Participant’s rights under ERISA, or if the Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about the Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.



16.GENERAL PROVISIONS.




(a)Notices. Anynotice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in above, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the



--------------------------------------------------------------------------------

Participant as previously furnished by the Participant or such other address as
a party may request by notifying the other in writing.



(b)Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.



(c)Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.



(d)Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.



(e)Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

















































--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT [EMPLOYEES AGE 40 OR OVER;GROUP TERMINATION]



I have reviewed, I understand, and I agree completely to the terms set forth in
the MobileIron, Inc. Severance Benefit Plan (the “Plan”).



I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.



I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement.



Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).



Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for

--------------------------------------------------------------------------------

indemnification I may have pursuant to any fully executed indemnification
agreement with

--------------------------------------------------------------------------------

the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
(b) any rights or claims which cannot be waived as a matter of law; or (c) any
claims for breach of the Plan arising after the date that I sign this Release.
In addition, I understand that nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or any other government agency,
except that I hereby waive my right to any monetary benefits in connection with
any such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims I have or might have
against the Released Parties that are not included in the Released Claims.



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraphs hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have 45 days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have 7 days following the date I sign this
Release to revoke the Release by providing written notice of my revocation to an
office of the Company; (e) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign this Release; and (f) I have received with this Release a written
disclosure under 29 U.S. Code Section 626(f)(1)(H) that includes certain
information relating to the Company’s group termination.



In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.



I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.



I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me, and I must not subsequently revoke the Release.



--------------------------------------------------------------------------------

Participant:



(Signature)

Printed Name:

Date:











[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

FORM OF RELEASE AGREEMENT [EMPLOYEES UNDER AGE 40]

I have reviewed, I understand, and I agree completely to the terms set forth in
the MobileIron, Inc. Severance Benefit Plan (the “Plan”).



I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.



I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement.



Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Employee Retirement Income Security Act of 1974
(as amended), the federal Family and Medical Leave Act (as amended) (“FMLA”),
the California Family Rights Act (as amended) (“CFRA”), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).



Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising



--------------------------------------------------------------------------------

after the date that I sign this Release. In addition, I understand that nothing
in this Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or any other government agency, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against the Released Parties
that are not included in the Released Claims.



In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.



I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.



I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 14 days following the date it
is provided to me.





Participant:



(Signature)

Printed Name:

Date:













[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------